MEMORANDUM**
Emma Alicia Villalobos, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s order of removal. Villalobos contends that the immigration judge erred in ruling that her administrative voluntary departure under 8 U.S.C. § 1252(b)(4) in lieu of deportation constituted a meaningful interruption of her continuous physical presence in the United States thereby rendering her ineligible for suspension of deportation under 8 U.S.C. § 1254(a). This contention is foreclosed by Vasquez-Lopez v. Ashcroft, 343 F.3d 961(9th Cir.2003) (Per Curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.